Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed September 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A review of the IDS filed on September 17, 2021 shows, inter alia, that: (a) only one page of Technology Report of Taiwan Patent Search System of TWM377037, i.e., Foreign Patent Document (FPD) Cite # 31; and (b) only the Bibliographic data of FPD Cite # 33, have been received.  The copy of Cite Nos. 31 and 33 has not been received.
The IDS filed on September 17, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant submitted the Technology Reports of Taiwan Patent Search System in Chinese language of FPD Cite Nos. 31-32.  The concise explanation of relevance such as an English abstract of FPD Cite Nos. 31-32 have not been received.  Please see MPEP § 609.04(a)(III) and listed item # 13 in MPEP § 2004.

Abstract
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because of the implied phrase “The disclosure relates to...”  Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1 84.  For example:
37 CFR 1.84(b)(1) states:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. 

In the instant case, the photograph in FIG. 2B is not the only practicable medium for illustrating the claimed invention; 
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)

	However, every line, number, and letter is not durable, clean, black, sufficiently dense, dark, uniformly thick, well-defined, and heavy enough (see, e.g., the lines representing cut surfaces 42-42, 43-43 and 44-44 in FIG. 40); 
37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  (Emphases added)

However, the regularly spaced oblique parallel lines of the hatchings used to indicate section portions in, e.g., FIGS. 18-50 are not spaced sufficiently apart to enable the lines to be distinguished without difficulty; and/or
37 CFR 1.84(p)(5) states:
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

	However, the specification describes, e.g., that FIGS. 15-20 show a stop 390 which is claimed in line 18 of claim 1 (see Pub. No. US 20220001952 (Pub.’952) of this application at, e.g., ¶ 87).  However, FIGS. 15-20 do not show the reference character “390”; and/or
b. 	Each part of the claimed invention such as the first opening, the second opening and the wheel in claims 1, 8, 16 and 21 (Pub.’952, e.g., ¶¶ 5-11, 84, 87, 90-91); and the boss in claim 13 (Pub.’952 ¶ 87) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).	 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action (OA) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the boss in claim 13 (Pub.’952 ¶ 87) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification
1.	The disclosure is objected to because of the reasons, inter alia, listed below:
a.	Each part of the claimed invention such as the first opening, the second opening in claims 1, 8, 16 and 21; and the boss in claim 13 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or
b.	The specification is inconsistent with the drawings or vice versa.  For example, the specification describes that FIGS. 15-20 show a stop 390.  See, e.g., line 18 of claim 1 and Pub.’952 ¶ 87.  However, FIGS. 15-20 do not show the reference character “390.”  Please see 37 CFR 1.121(e ) and 37 CFR 1.84(p)(5).
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Indication of Allowable Subject Matter
1.	Claims 1-25 are allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
In the context of the specification and the drawings such as, e.g., FIGS. 15-20 (Pub.’952 ¶ 87), representative claim 1 is allowed due to, inter alia, the following limitations.  See  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01).
wherein the lever (130, 230, 330, etc., Pub.’952 ¶ 87 et seq.) also includes an inboard region (e.g., 337, FIGS. 18-19, Pub.’952 ¶ 87) located between the first end (e.g., 331) of the lever (e.g., 330) and the lever pivot (e.g., 334) and configured to contact an index finger of a user and an outboard region (e.g., 338) located between the second end (e.g., 332) of the lever (e.g., 330) and the lever pivot (e.g., 334) and configured for a pinky finger of the user, the inboard region (e.g., 337) having a contact region (e.g., 335) that contacts a stop (e.g., 390) to prevent rotational movement of the lever (e.g., 330) toward the housing (e.g., 310) when a force is applied to the inboard region (e.g., 337). (Reference characters, figures, Pub.’952 paragraphs, and emphases added).

See similar limitations in independent claims 8, 16 and 21.
At the outset, the written description makes clear that the terms “configured to” or “configured for” in the claims have a narrow meaning “made to,” “designed to,” “made for,” or “designed for” as seen in Pub.’952 at ¶¶ 8-11 and 87 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013) and MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019.
The closest prior art, Vorhies et al. (US 9,268, 254 cited in the non-final OA on August 25, 2021 of parent Application No. 16892112, and Taiwan OA on March 1, 2022 cited in the IDS filed on June 1, 2022) teaches the invention substantially as claimed.  However, Vorhies does not teach the structural and functional limitations “the inboard region (337) having a contact region (335) that contacts a stop (390) to prevent rotational movement of the lever (330) toward the housing (310) when a force is applied to the inboard region (337).”  In fact, although Vorhies teaches a stop 39 shown in FIG. 11 and described in col. 3, ll. 50-63; however, Vorhies’ lever 36 does not have the inboard region having the contact region that contacts the stop 39 as claimed.  If a person having ordinary skill in the art (PHOSITA) at the time before the effective filing date of the application to make Vorhies’ stop 39 to contact Vorhies’ lever 36 as claimed, the PHOSITA would destroy, inter alia, Vorhies’ linkages 38 and 40; thus, render Vorhies’ grip assembly to be inoperable for its intended purpose, or change Vorhies’ principle of operation.  See MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.  	
Similarly, Ruopp (US 20190152457) teaches a grip assembly comprising, inter alia, a housing 30, a lever 10, a bearing linkage 50 (¶ 196), a hydraulic cylinder 80, and a piston 73 claimed in Applicant’s claims 16 and 21. Ibid. ¶ 51 et seq. and claims 1-38.  However, Ruopp does not teach the inboard region of the lever that contacts the stop as claimed.  
 None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 8, 16 and 21.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also cited in MPEP § 2143.03. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Komada (US 20180093738) teaches, inter alia, a housing 16, a lever 34, a piston
21, a hydraulic cylinder 30 located in the housing 16 (FIGS. 14-15).  Ibid. ¶ 49 et seq. and claims 1-16; and
b.	Ruckh et al. (WO 2012143258 A2) teaches, inter alia, a housing 2, a lever 130, a piston 30, a hydraulic cylinder 100 located in the housing 2.  Ibid. abstract. 
Quayle Action
This application is in condition for allowance except for the following formal matters: see the objections above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this OA beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/            Primary Examiner, Art Unit 3656